IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-91-508-CV 


TOM FAIREY COMPANY, HANCOCK & PIEDFORT, P.C.

AND GEOFFREY C. PRICE,


	APPELLANTS

vs.



DAVID HUGHES,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 493,510, HONORABLE JOSEPH H. HART, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1)
(Pamph. 1991).
	The transcript in this cause was filed on November 15, 1991.  Accordingly,
appellants' brief was due thirty days later, on December 16, 1991.  Appellants have not filed their
brief.  Moreover, appellants have not filed a motion for extension of time showing a reasonable
explanation for their omission.  See Tex. R. App. P. Ann. 74(n) (Pamph. 1991).  Accordingly,
we dismiss this appeal for want of prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex.
Civ. App. 1976, writ dism'd w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed for Want of Prosecution
Filed:   February 5, 1992
[Do Not Publish]